            Case 19-10096                 Doc 16       Filed 03/26/19 Entered 03/26/19 12:37:46                             Main Document
                                                                    Pg 1 of 3
  Fill in this information to identify the case:

  Debtor 1         Beulah Vanessa Smith
  Debtor 2
  (Spouse, if filing)

  United States Bankruptcy Court for the:    Eastern              District of   Missouri
                                                                                (State)

  Case number           19-10096-399




  Official Form 410S2
  Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                       12/16
  If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
  debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
  filing that you assert are recoverable against the debtor or against the debtor’s principal residence.

  File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002. 1.


  Name of creditor:              Quicken Loans Inc.                                       Court claim no, (if known):   2
  Last 4 digits of any number you use to
  identify the debtor’s account:        XXXXXX1018

  Does this notice supplement a prior notice of postpetition fees,
  expenses, and charges?

  X      No

         Yes. Date of the last notice:


  Part 1:           Itemized Postpetition Fees, Expenses, and Charges
  Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
  escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved
  an amount, indicate that approval in parentheses after the date the amount was incurred.
       Description                                               Date incurred                                              Amount
  1.       Late charges                                                                                                        (1)    $
  2.       Non-sufficient funds (NSF) fees                                                                                     (2)    $
  3.       Attorney fees                                                                                                       (3)    $
  4.       Filing fees and court costs                                                                                         (4)    $
  5.       Bankruptcy/Proof of claim fees                               03/11/2019                                             (5)    $   350.00
  6.       Appraisal/Broker’s price opinion fees                                                                               (6)    $
  7.       Property inspection fees                                                                                            (7)    $
  8.       Tax advances (non-escrow)                                                                                           (8)    $
  9.       Insurance Advances (non-escrow)                                                                                     (9)    $
  10.      Property preservation expenses. Specify:                                                                            (10)   $
  11.      Other. Specify:       BK Plan Review                         02/18/2019                                             (11)   $   150.00
  12.      Other. Specify:                                                                                                     (12)   $
  13.      Other. Specify:                                                                                                     (13)   $
  14.      Other. Specify:                                                                                                     (14)   $




  The debtor or trustee may challenge whether the fees, expenses, and changes you listed are required to be paid.
  See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                            Notice of Postpetition Mortgage Fees, Expenses, and Charges                                   Page 1
           Case 19-10096                      Doc 16            Filed 03/26/19 Entered 03/26/19 12:37:46                        Main Document
                                                                             Pg 2 of 3


  Debtor
  1             Beulah Vanessa Smith                                                           Case number (if known)      19-10096-399
                First Name      Middle Name    Last Name




  Part 2:       Sign Here

  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

      I am the creditor.

  √   I am the creditor’s authorized agent.




  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
  knowledge, information, and reasonable belief.


            X      /s/Lisa C. Billman                                                                  Date:     3/26/19
                   Signature




  Print:           Lisa C. Billman                                                                     Title   Attorney
                   First Name           Middle Name        Last Name


  Company          SouthLaw, P.C.


  Address          13160 Foster Suite 100
                   Number                                      Street

                   Overland Park, KS 66213-2660
                   City                                        State    ZIP Code



                                                                                             moedbknotices@southlaw.com
  Contact phone              (913) 663-7600                                          Email




Official Form 410S2                                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                          Page 2
Case 19-10096           Doc 16    Filed 03/26/19 Entered 03/26/19 12:37:46              Main Document
                                               Pg 3 of 3


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI

In Re:                                                           )
                                                                 )
Beulah Vanessa Smith, Debtor                                     )    Case No. 19-10096-399
                                                                 )
Quicken Loans Inc., Movant                                       )    Chapter: 13
                                                                 )
vs.                                                              )
                                                                 )
Beulah Vanessa Smith, Respondent                                 )
                                                                 )
and                                                              )
                                                                 )
Diana S. Daugherty, Trustee                                      )

                                 CERTIFICATE OF MAILING/SERVICE

I certify that a true and correct copy of the foregoing document was filed electronically on March 26,
2019, with the United States Bankruptcy Court, and has been served on the parties in interest via email by
the Court’s CM/ECF System as list on the Court’s Electronic Mail Notice List.

I certify that a true and correct copy of the foregoing document was filed electronically with the United
States Bankruptcy Court, and has been served by Regular United States Mail Service, first class, postage
fully pre-paid, addressed to the parties listed below on March 26, 2019.


Beulah Vanessa Smith
1215 College Street
Cape Girardeau, MO 63703
RESPONDENT


SOUTHLAW, P.C.
_/s/ Lisa C. Billman________________________
Steven L. Crouch, (MBE #37783; EDMO #2903; KSFd #70244)
Daniel A. West (MBE #48812; EDMO #98415; KSFd #70587)
Wendee Elliott-Clement (MBE #50311; KS #20523)
Lisa C. Billman (MBE #64535, KS #25177)
13160 Foster Suite 100
Overland Park, KS 66213-2660
(913) 663-7600
(913) 663-7899 Fax
moedbknotices@southlaw.com
ATTORNEYS FOR MOVANT




Case No: 19-10096-399
